Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 5/5/2022.
	Claims 1-12, 17-20 (original) and claims 21-24 (New) are pending.
	Claims 13-16 are canceled.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is rejected because “the second conductive feature and the third conductive feature” lacks antecedent basis.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 and similarly recited claims 17 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 similarly recited claims 12 and 20 of U.S. Patent No. 10,797,041.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claim in the application.
Dependent claims are rejected because they depend from their respective base claims and/or they contain similar subject matter as dependent claims in the patent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 17-24  are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Shimizu (US 2008/0054307)
Regarding claim 1, the prior art discloses an IC (title) comprising: 
A first region (C2 in fig 5); a first conductive structure (one of the  conductive line/ rail/ bus/ wire/ stripe on top of fig 5) in the first region, wherein the first conductive structure extends in a first direction (i.e., either “X” direction or “Y” direction); 
A second region (C1) adjacent to the first region; and a power structure (one of the  conductive line/ rail/ bus/ wire/ stripe in middle of fig 5) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (one of the  conductive line/ rail/ bus/ wire/ stripe in middle of fig 5 overlapping a boundary between the first region and the second region), the first conductive structure and the second conductive structure are aligned in a second direction different than the first direction (one of the  conductive line/ rail/ bus/ wire/ stripe in middle of fig 5 are aligned in a second direction (“Y” direction) different than the first direction “X” ), and the first conductive structure and the second conductive structure are separated from each other in the first direction (first conductive structure and the second conductive structure are separated from each other in the first direction (“X” direction) in terms of pitch/ grid/ spacing/ distance / separation along  “X” /direction or separation in a parallel direction).
(Claims 2-4) a third conductive structure over the second conductive structure (fig 1-2, 5 show third conductive structure over the second conductive structure), wherein the third conductive structure is in the first/second region ( fig 1-2, 5 show third conductive structure in the first/second region).
(Claim 5) a conductive via (see vis  in fig 1-2, 5) electrically connecting the second conductive feature and the third conductive feature.
(Claim 6) a third conductive structure (fig 2-5) parallel to the second conductive structure.
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width (see equal width in fig 3-5) of the second conductive structure in the second direction.
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width (see different width in fig 2, 4-5)) of the second conductive structure in the second direction.
(Claim 9) wherein a length of the third conductive structure in the first direction is equal to a length (see equal length in fig 1-2, 4-6) of the second conductive structure in the first direction.
(Claim 10) wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see end aligned in fig 1-5).
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (see end offset in fig 1-2, 4).
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length of the second conductive structure in the first direction (see length different in fig 2-5).
Claims 17-24  recite similar subject matter and are rejected for the same reason.

Claims 1-12, 17-24 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Komaki (US 2002/0140001)
Regarding claim 1, the prior art discloses an IC (title) comprising: 
A first region (i.e., first column in fig 4, third column in fig 8); a first conductive structure (VDD/VSS) in the first region, wherein the first conductive structure extends in a first direction (i.e., row/lateral direction as shown in fig 4, 8) ; 
A second region adjacent to the first region (i.e., second region = second column in fig, 1, second region = 4th column in fig 8 ); and a power structure (VDD/VSS) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (fig 4 shows VDD/VSS overlapping a boundary between the first region and the second region (1st and 2nd columns), fig 8 show VDD overlapping a boundary between the first region and the second region (3rd and 4th columns)), the first conductive structure and the second conductive structure are aligned in a second direction different than the first direction (fig 4 shows VDD and VSS  structure are aligned in a second direction (longitudinal direction) different than the first direction, fig 8 show VSS and VDD are aligned in a second direction (longitudinal direction) different than the first direction), and the first conductive structure and the second conductive structure (VDD, VSS) are separated from each other in the first direction (spacing/ distant/ pitch/ separation between VDD/VSS in the lateral direction or parallel direction).
(Claims 2-4) a third conductive structure over the second conductive structure (fig 2, 5-8), wherein the third conductive structure is in the first/second region (fig 2, 5-8).
(Claim 5) a conductive via (fig 2, 4-8) electrically connecting the second conductive feature and the third conductive feature.
(Claim 6) a third conductive structure parallel (fig 2, 4-8) to the second conductive structure.
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width (see  equal width in one or more of fig 2, 4-8) of the second conductive structure in the second direction.
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction (wiring width, and wiring layer of the power rails VDD and VSS may be appropriately and freely configure/set as desired (par 57, 59, 61-62, 68))
(Claim 9) wherein a length of the third conductive structure in the first direction is equal to a length (see equal length in fig 4-9) of the second conductive structure in the first direction.
(Claim 10) wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see end alignment in fig. 4-9)
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (fig 2, 5-9).
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length (see length different in fig 2, 8, 13) of the second conductive structure in the first direction.
Claims 17-24  recite similar subject matter and are rejected for the same reason

Claims 1-12, 17-24  are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Toubou (US 2008/0169868)
Regarding claim 1, the prior art discloses an IC (title) comprising: 
A first region (TP2 in fig 2A); a first conductive structure in the first region (TP2), wherein the first conductive structure extends in a first direction (the conductive/power rail/ bus/ stripe/ line/ wire/ conductor/ structure in TP2 extends in X and/or Y direction; 
A second region (TN2 in fig 2A) adjacent to the first region; and a power structure (power rail/ bus/ stripe/ line/ wire/ conductor/ structure on the right side and in in the middle of fig 2A) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (power rail/ bus/ stripe/ line/ wire/ conductor/ structure on the right side and in in the middle of fig 2A overlapping a boundary between the first region and the second region) , the first conductive structure and the second conductive structure are aligned in a second direction different than the first direction (i.e., X direction and Y direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (separation/ spacing/ distance in the horizontal direction (x direction) or in the parallel direction).
(Claims 2-4) a third conductive structure over the second conductive structure (see one or more of fig 1-9), wherein the third conductive structure is in the first/second region (see one or more of fig 1-9).
(Claim 5) a conductive via (in one or more of fig 2-9) electrically connecting the second conductive feature and the third conductive feature.
(Claim 6) a third conductive structure parallel (in one or more of fig 2-9)) to the second conductive structure.
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width (see equal width in one or more of fig 2-9) of the second conductive structure in the second direction.
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction  (see different width in one or more of fig 2-9).
(Claim 9) wherein a length of the third conductive structure in the first direction is equal to a length of the second conductive structure in the first direction (see equal length in one or more of fig 2-9).
(Claim 10) wherein an end of the third conductive structure is aligned with an end (see end alignment in one or more of fig 2-9) of the second conductive structure in the first direction.
(Claim 11) wherein an end of the third conductive structure is offset (see offset in one or more of fig 2-9) in the first direction with respect to an end of the second conductive structure.
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length (see length different in one or more of fig 1-3, 5-9) of the second conductive structure in the first direction.
Claims 17-24  recite similar subject matter and are rejected for the same reason

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851